Title: Thomas FitzSimons’s Notes on Jefferson’s Draft Report on Commerce, [23 August 1791]
From: FitzSimons, Thomas
To: Jefferson, Thomas



[23 Aug. 1791]

Spain
Besides the Articles Enumerated Receives for her own Consumption a Considerable quantity of Rice.
Portugal
The prohibitions on Meals and Rice does not extend to Madeira, or the Azores, where they are Received freely.
Great Britain
Tobacco and Rice are the Articles principally Reexported.
The United Netherlands
Besides their Islands, have Colonys on the Main—Surinam, Demarara, &c. To these the produce of the US. are freely admitted-but the export is limitted to Melasses, and Rum.
Negroes are admitted, for a limitted term at the port of Havana, in Vessells of any Nation and Any Article the produce of the Island of Cuba may be exported in Such Vessells. Several from Rhode Island, has been there in the present Year with Slaves from Africa-and many from Virginia and Maryland—with Slaves from those States.
 
In India—
The Vessells of all Nations are Admitted—at the places held by the British, and may trade there in payment of a dutie of 10 ⅌Ct. on Import and Export.
The United Netherlands exclude the Vessells of the US. from the port of Batavia, while those of the European nations are admitted.
